ORDER
In October 2007, we suspended respondent Willie Herman Davis, Jr., from the practice of law for six months following his felony conviction for driving while impaired. In re Davis, 740 N.W.2d 568, 568 (Minn.2007). We stayed respondent’s suspension on condition that, among other things, respondent comply with the terms of his criminal probation and maintain total abstinence. Id. at 568-69. We placed respondent on unsupervised disciplinary probation for a period of seven years. Id. at 568.
In January 2010, respondent was convicted of felony operating a motor vehicle under the influence, a violation of his criminal probation and the terms of our October 2007 order. By order filed July 13, 2011, we revoked the stay of respondent’s 2007 disciplinary probation and suspended respondent from the practice of law for a minimum of two months, effective 14 days from the date of filing of the order. We further provided that, upon reinstatement, the balance (if any) of respondent’s 2007 suspension from the practice of law (reduced by the period that respondent was actually suspended) would again be stayed, subject to respondent’s compliance with the October 2007 order, and that respondent would continue to be subject to disciplinary probation on the terms set forth in the October 2007 order through the end of the probation period. Finally, we ordered respondent to provide proof, by July 13, 2012, that he has successfully completed the professional responsibility portion of the state bar examination.
Respondent has filed the affidavit required by our July 2011 order and attests that he has satisfied all conditions for reinstatement to the practice of law. The Director of the Office of Lawyers Professional Responsibility has no objection to respondent’s reinstatement, subject to proof by July 13, 2012, of respondent’s successful completion of the professional responsibility portion of the state bar examination.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Willie Herman Davis, Jr., is reinstated to the practice of law effective as of the date of filing of this order and is placed on unsupervised probation until October 17, 2014, subject to the conditions imposed by our October 17, 2007, order.
IT IS FURTHER ORDERED that the six-month period of suspension imposed by our October 17, 2007, order is reduced by 79 days, the number of days during which respondent was actually suspended from the practice of law under our July 13, 2011, order. The balance of respondent’s suspension is stayed subject to respondent’s compliance with the conditions imposed by our October 17, 2007, order.
IT IS FURTHER ORDERED that by July 13, 2012, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
*13BY THE COURT:
/s/AIan C. Page Associate Justice